Exhibit 10.1

 

--------------------------------------------------------------------------------

 

Form of

 

CREDIT AGREEMENT

 

dated as of

 

August 5, 2005

 

among

 

NORTHROP GRUMMAN CORPORATION

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Payment Agent

 

JPMORGAN CHASE BANK, N.A. and

CREDIT SUISSE

as Administrative Agents

 

CITICORP USA, INC.,

as Syndication Agent

 

DEUTSCHE BANK SECURITIES INC. and

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

 

and

 

BNP PARIBAS and

LLOYDS TSB BANK PLC

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions      SECTION 1.01.   

Defined Terms

   1 SECTION 1.02.   

Classification of Loans and Borrowings

   15 SECTION 1.03.   

Terms Generally

   16 SECTION 1.04.   

Accounting Terms; GAAP

   16 SECTION 1.05.   

Currency Translation

   16 SECTION 1.06.   

Unrestricted Subsidiaries

   17 ARTICLE II      The Credits     

SECTION 2.01.

  

Commitments

   17

SECTION 2.02.

  

Loans and Borrowings

   17

SECTION 2.03.

  

Requests for Revolving Borrowings

   18

SECTION 2.04.

  

Competitive Bid Procedure

   19

SECTION 2.05.

  

Swingline Loans

   21

SECTION 2.06.

  

Letters of Credit

   22

SECTION 2.07.

  

Funding of Borrowings

   28

SECTION 2.08.

  

Interest Elections

   28

SECTION 2.09.

  

Termination, Reduction and Increase of Commitments

   30

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

   31

SECTION 2.11.

  

Prepayment of Loans

   32

SECTION 2.12.

  

Fees

   33

SECTION 2.13.

  

Interest

   34

SECTION 2.14.

  

Alternate Rate of Interest

   35

SECTION 2.15.

  

Increased Costs

   36

SECTION 2.16.

  

Break Funding Payments

   37

SECTION 2.17.

  

Taxes

   38

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   39

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

   41 ARTICLE III      Representations and Warranties     

SECTION 3.01.

  

Organization; Powers

   42



--------------------------------------------------------------------------------

SECTION 3.02.

  

Authorization; Enforceability

   42

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   42

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   42

SECTION 3.05.

  

Properties

   43

SECTION 3.06.

  

Litigation and Environmental Matters

   43

SECTION 3.07.

  

No Defaults

   43

SECTION 3.08.

  

Investment and Holding Company Status

   43

SECTION 3.09.

  

Taxes

   44

SECTION 3.10.

  

ERISA

   44

SECTION 3.11.

  

Disclosure

   44

SECTION 3.12.

  

Use of Proceeds

   44

SECTION 3.13.

  

Margin Stock

   44

SECTION 3.14.

  

Pari Passu Obligations

   44 ARTICLE IV      Conditions     

SECTION 4.01.

  

Effective Date

   45

SECTION 4.02.

  

Each Credit Event

   46 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

  

Financial Statements and Other Information

   46

SECTION 5.02.

  

Notices of Material Events

   47

SECTION 5.03.

  

Existence; Conduct of Business

   48

SECTION 5.04.

  

Payment of Obligations

   48

SECTION 5.05.

  

Insurance

   48

SECTION 5.06.

  

Inspection Rights

   48

SECTION 5.07.

  

Compliance with Laws

   48

SECTION 5.08.

  

Incorporation by Reference

   49 ARTICLE VI      Negative Covenants     

SECTION 6.01.

  

Liens

   49

SECTION 6.02.

  

Fundamental Changes

   51

SECTION 6.03.

  

Consolidated Debt to Capitalization Ratio

   51

 

2



--------------------------------------------------------------------------------

ARTICLE VII      Events of Default      ARTICLE VIII      The Payment Agent     
ARTICLE IX      Guarantee     

SECTION 9.01.

  

Guarantee

   56

SECTION 9.02.

  

Release of Guarantee

   58 ARTICLE X      Miscellaneous     

SECTION 10.01.

  

Notices

   58

SECTION 10.02.

  

Waivers; Amendments

   59

SECTION 10.03.

  

Expenses; Indemnity; Damage Waiver

   60

SECTION 10.04.

  

Successors and Assigns

   62

SECTION 10.05.

  

Survival

   65

SECTION 10.06.

  

Counterparts; Integration; Effectiveness

   65

SECTION 10.07.

  

Severability

   65

SECTION 10.08.

  

Governing Law; Jurisdiction; Consent to Service of Process

   66

SECTION 10.09.

  

WAIVER OF JURY TRIAL

   66

SECTION 10.10.

  

Headings

   67

SECTION 10.11.

  

Confidentiality

   67

SECTION 10.12.

  

Interest Rate Limitation

   67

SECTION 10.13.

  

Release of Guarantees

   68

SECTION 10.14.

  

Conversion of Currencies

   68

SECTION 10.15.

  

USA Patriot Act Notice

   68

 

SCHEDULES:

 

Schedule 2.01   —   Commitments Schedule 2.06   —   LC Commitment Schedule

 

3



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A   —   Form of Assignment and Assumption Exhibit B-1   —   Form of
Opinion of Sheppard, Mullin, Richter & Hampton LLP, Borrower’s Counsel Exhibit
B-2   —   Form of Opinion of John Mullan, Esq., Borrower’s Counsel Exhibit C  
—   Confidentiality Agreement

 

4



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 5, 2005 among NORTHROP GRUMMAN CORPORATION,
a Delaware corporation, as Borrower; NORTHROP GRUMMAN SYSTEMS CORPORATION, a
Delaware corporation and NORTHROP GRUMMAN SPACE & MISSION SYSTEMS CORP., an Ohio
corporation, as Guarantors; the LENDERS party hereto; JPMORGAN CHASE BANK, N.A.,
as Payment Agent, an Issuing Bank, Swingline Lender and Administrative Agent;
CREDIT SUISSE as Administrative Agent; CITICORP USA, INC. as Syndication Agent;
DEUTSCHE BANK SECURITIES INC. and THE ROYAL BANK OF SCOTLAND PLC as
Documentation Agents; and BNP PARIBAS and LLOYDS TSB BANK PLC as
Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Payment Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement Currency” has the meaning assigned to such term in Section 10.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning assigned to such term in Section 10.14(b).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread” or “Facility Fee Rate”, as the case may be, based upon the ratings by
S&P, Moody’s and Fitch, respectively, applicable on such date to the Index Debt
and the Utilization Percentage on such date:

 

Category

--------------------------------------------------------------------------------

  

Index Debt Ratings:

--------------------------------------------------------------------------------

   Facility Fee


--------------------------------------------------------------------------------

   

Eurodollar Spread

if Utilization Percentage £50%

--------------------------------------------------------------------------------

   

Eurodollar Spread

if Utilization

Percentage >50%

--------------------------------------------------------------------------------

 

Category 1

   A/A2/A or higher    0.070 %   0.180 %   0.280 %

Category 2

   A-/A3/A-    0.080 %   0.220 %   0.320 %

Category 3

   BBB+/Baa1/BBB+    0.100 %   0.300 %   0.400 %

Category 4

   BBB/Baa2/BBB    0.110 %   0.365 %   0.490 %

Category 5

   BBB-/Baa3/BBB-    0.150 %   0.475 %   0.600 %

Category 6

   BB+/Ba1/BB+ or lower    0.200 %   0.675 %   0.800 %

 

For purposes of the foregoing, (i) if any of S&P, Moody’s or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of any of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 6; (ii)
if the ratings established or deemed to have been established by S&P, Moody’s
and Fitch for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the ratings provided by S&P or
Moody’s unless such ratings differ by two or more Categories, in which case the
Applicable Rate shall be determined by reference to the intermediate Category
(or if there are multiple intermediate Categories, the higher of such
intermediate Categories); and (iii) if the ratings established or deemed to have
been established by S&P, Moody’s and Fitch for the Index Debt shall be changed
(other than as a result of a change in the rating system of S&P, Moody’s or
Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Payment Agent and the
Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next

 

2



--------------------------------------------------------------------------------

such change. If the rating system of S&P, Moody’s or Fitch shall change, or if
any such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of such rating agency most recently in effect prior to such change or
cessation.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender, and which has the operational
capability to administer revolving credits of the type contemplated by this
Agreement, or which has an arrangement with the related Lender for the
performance of its obligations hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Payment Agent, in the form of Exhibit A
or any other form approved by the Payment Agent and the Borrower.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Northrop Grumman Corporation, a Delaware corporation, its
successors and permitted assigns.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying

 

3



--------------------------------------------------------------------------------

the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Markets Agreement” means any instrument or agreement evidencing or
governing Capital Markets Debt.

 

“Capital Markets Debt” means, as of each date of determination, Indebtedness
existing as of that date and issued pursuant to one agreement or indenture or a
group of related agreements or indentures, in each case in an aggregate
principal amount exceeding $150,000,000 that is owed to financial institutions
or evidenced by bonds, notes, debentures or similar instruments.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is

 

4



--------------------------------------------------------------------------------

set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $2,000,000,000.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Confidentiality Agreement” means a confidentiality agreement in the form of
Exhibit C.

 

“Consolidated Assets” means, at any time, all assets of the Borrower and the
Subsidiaries at such time, as determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Debt” means, for any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness in the consolidated financial statements of the
Borrower and its Subsidiaries prepared as of such date of determination, plus
all indebtedness for borrowed money and Capital Lease Obligations incurred by
third parties and guaranteed by the Borrower or a Subsidiary not otherwise
reported as indebtedness in such consolidated financial statements.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a correlative meaning thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designated Foreign Currency” means any foreign currency that is freely traded
and exchangeable into US Dollars.

 

“Designated Payment Account” means an account with the Payment Agent designated
from time to time by the Borrower in a writing executed by a Financial Officer.

 

“Effective Date” has the meaning assigned to such term in Section 4.01.

 

5



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Payment Agent, any Lender, any
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower or either Guarantor hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b) or 10.02(c)), any withholding tax that is imposed
by the United States of America on amounts payable to such Foreign Lender by the
Borrower or such Guarantor from locations in the United States of America at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

 

“Existing Credit Agreement” means the Borrower’s Five-Year Revolving Credit
Agreement dated as of March 30, 2001, as amended.

 

6



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Payment Agent from three Federal funds brokers of recognized
standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

 

“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funded Debt Agreement” means any agreement, or group of related agreements,
evidencing Funded Debt.

 

“Funded Debt” means any Indebtedness for borrowed money (other than Loans and
Letters of Credit under this Agreement) of the Borrower and/or one or more of
its Restricted Subsidiaries.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantors” means Northrop Grumman Systems Corporation, a Delaware corporation
and a wholly owned Subsidiary of the Borrower, and Northrop Grumman Space &
Mission Systems Corp., an Ohio corporation and a wholly owned subsidiary of the
Borrower.

 

7



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, for any Person, indebtedness for borrowed money and
Capital Lease Obligations reported as indebtedness in the consolidated financial
statements of that Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by that Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness in such consolidated financial
statements.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, non-credit enhanced long-term indebtedness
for borrowed money of the Borrower.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or any other period agreed to by the Borrower and each
Lender, as the Borrower may elect, (b) with respect to any Eurodollar
Competitive Borrowing, the period commencing on the date of such Borrowing and
ending 7 days thereafter, or on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, or any other
period agreed to by the Borrower and each advancing Lender, as the Borrower may
elect, and (c) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid

 

8



--------------------------------------------------------------------------------

Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMCB and each other person that shall have become an
Issuing Bank hereunder as provided in Section 2.06(i), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(j). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates (provided that the identity and creditworthiness of the Affiliate is
reasonably acceptable to the Borrower), in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Issuing Bank Agreement” shall have the meaning assigned to such term in Section
2.06(i).

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.14.

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.06. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.06, or in
such Issuing Bank’s Issuing Bank Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Designated Foreign Currency, the rate at which US Dollars may be exchanged
into such currency, as set forth at approximately 12:00 noon, New York City
time, on such day on the applicable Reuters World Currency Page. In the event
that any such rate does not appear on the applicable Reuters World Currency
Page, the LC Exchange Rate shall be determined by reference to such other
publicly available service

 

9



--------------------------------------------------------------------------------

for displaying exchange rates as may be agreed upon by the Payment Agent and the
Borrower or, in the absence of such agreement, such LC Exchange Rate shall
instead be the spot rate of exchange of the Payment Agent, at or about 11:00
a.m., London time, on such date for the purchase of such Designated Foreign
Currency with US Dollars for delivery two Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Payment Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the applicable Borrower at
such time (determined as provided in Section 2.06 as of the applicable LC
Participation Calculation Dates in the case of LC Disbursements in respect of
which the Borrower’s reimbursement obligations have been converted to US Dollar
amounts in accordance with such Section). The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Payment Agent that it purchased with US Dollars
the currency used to make such LC Disbursement, or (b) if such Issuing Bank
shall not advise the Payment Agent that it made such a purchase, the date on
which such LC Disbursement is made.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption in
compliance with Section 10.04, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Payment
Agent from time to time for purposes of providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which US
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered

 

10



--------------------------------------------------------------------------------

by the principal London office of the Payment Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

 

“Loan Parties” means the Borrower and the Guarantors (but, in the case of any
Guarantor, only for so long as that Guarantor has not been released from the
guarantee contained in Section 9.01 pursuant to Section 9.02 or Section 10.13).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and for the avoidance of doubt, includes Competitive Loans and
Swingline Loans.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” has the meaning ascribed to such term in Regulation U issued by
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Loan Parties to perform their obligations under this Agreement, (b) the
validity or enforceability of this Agreement, (c) the rights and remedies of any
Lender or the Payment Agent under this Agreement, or (d) the timely payment of
the principal of or interest on the Loans or other amounts payable in connection
therewith.

 

“Material Payment Default” means, as to any Funded Debt Agreement, that any
amount of principal or interest aggregating $100,000 or more is overdue
thereunder.

 

“Maturity Date” means August 5, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).

 

“Obligations” means (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
including payments in respect of

 

11



--------------------------------------------------------------------------------

reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties under this
Agreement.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 10.04.

 

“Payment Agent” means JPMCB in its capacity as paying agent for the Lenders
hereunder, or any successor thereto appointed in accordance with Article VIII.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due, or remain payable
without penalty, or are being contested in good faith and by proper proceedings;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by proper proceedings;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

12



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained, or
contributed to, by any member of the ERISA Group for employees of any member of
the ERISA Group.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

 

“Restricted Subsidiary” means each Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

 

“S&P” means Standard & Poor’s.

 

13



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, at any time, the consolidated shareholders’ equity
of the Borrower that would be reported as shareholders’ equity on a consolidated
balance sheet of the Borrower prepared as of such time.

 

“Significant Subsidiary” means, as of each determination date, each Subsidiary
with a book value of total assets, net of depreciation and amortization and
after intercompany eliminations, in excess of $150,000,000.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Payment Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

14



--------------------------------------------------------------------------------

“Telecopy” means telecopier, facsimile, or other similar means of transmission
of documentation, including e-mail transmission of pdf files bearing, where
required, appropriate signatures.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans, and the issuance of Letters of
Credit.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.

 

“Unrestricted Subsidiary” means any Subsidiary designated as such pursuant to
and in compliance with Section 1.06 and not thereafter redesignated as a
Restricted Subsidiary pursuant to such Section; provided that no Significant
Subsidiary, and no Subsidiary that owns any Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary, shall be an Unrestricted Subsidiary.

 

“US Dollars” or “$” means the lawful money of the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Payment Agent using the LC Exchange Rate with respect to such
currency in effect for such amount on such date. The US Dollar Equivalent at any
time of the amount of any Letter of Credit or LC Disbursement denominated in any
currency other than US Dollars shall be the amount most recently determined as
provided in Section 1.05.

 

“Utilization Percentage” means the percentage produced by dividing (i) the
aggregate Revolving Credit Exposures by (ii) the aggregate Commitments;
provided, that if the Commitments have been terminated, the Utilization
Percentage shall at all times be 100%.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a

 

15



--------------------------------------------------------------------------------

“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Payment Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Payment Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.05. Currency Translation. The Payment Agent shall determine the US
Dollar Equivalent of any Letter of Credit denominated in a Designated Foreign
Currency as of the date of issuance thereof and on the first Business Day of
each calendar month on which such Letter of Credit is outstanding, in each case
using the LC Exchange Rate for the applicable currency in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
paragraph. The Payment Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.06. The Payment Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.

 

16



--------------------------------------------------------------------------------

SECTION 1.06. Unrestricted Subsidiaries. The Borrower may, at any time and from
time to time, designate any Subsidiary organized or acquired after the Effective
Date (other than any Significant Subsidiary or any Subsidiary that shall own any
Equity Interests or Indebtedness of the Borrower or any Restricted Subsidiary)
as an Unrestricted Subsidiary by delivery of a written notice of such
designation to the Payment Agent; provided that (a) no Default shall exist at
the time of any such designation and (b) after giving effect to such
designation, the aggregate assets of all Unrestricted Subsidiaries shall not
exceed 15% of Consolidated Assets. The Borrower may, at any time and from time
to time, designate any Unrestricted Subsidiary as a Restricted Subsidiary by
delivery of written notice of such designation to the Payment Agent. If, as of
the end of any fiscal quarter, the aggregate combined assets of all Unrestricted
Subsidiaries shall exceed 15% of Consolidated Assets, then the Borrower shall,
not later than 30 days after the delivery of the certificate referred to in
Section 5.01(c) with respect to such fiscal quarter, eliminate such excess by
designating one or more Unrestricted Subsidiaries as Restricted Subsidiaries.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in US Dollars in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

17



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $25,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Competitive Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $25,000,000. Each Swingline
Loan shall be in an amount that is an integral multiple of $5,000,000 and not
less than $25,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Revolving Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Payment Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or Telecopy to the Payment Agent of a written
Borrowing Request in a form approved by the Payment Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Payment Agent shall

 

18



--------------------------------------------------------------------------------

advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the Payment
Agent of such request by telephone, in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, four Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that the Borrower may submit up to (but not more
than) five Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or Telecopy to the Payment Agent of a
written Competitive Bid Request in a form approved by the Payment Agent and
signed by the Borrower. Each such telephonic and written Competitive Bid Request
shall specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Payment Agent shall notify the Lenders of the details thereof by
Telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Payment Agent and
must be received by the Payment Agent by Telecopy, in the case of a Eurodollar
Competitive Borrowing, not later than 10:00 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
on the proposed date of such

 

19



--------------------------------------------------------------------------------

Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Payment Agent may be rejected by the Payment Agent, and the
Payment Agent shall notify the applicable Lender as promptly as practicable.
Each Competitive Bid shall specify (i) the principal amount (which shall be a
minimum of $5,000,000 and an integral multiple of $1,000,000 and which may equal
the entire principal amount of the Competitive Borrowing requested by the
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

 

(c) The Payment Agent shall promptly notify the Borrower by Telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

 

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Payment Agent by
telephone, confirmed by Telecopy, whether and to what extent it has decided to
accept or reject each Competitive Bid, in the case of a Eurodollar Competitive
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Competitive Borrowing, and in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

 

(e) The Payment Agent shall promptly notify each bidding Lender by Telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

20



--------------------------------------------------------------------------------

(f) If the Payment Agent shall elect to submit a Competitive Bid in its capacity
as a Lender, it shall submit such Competitive Bid directly to the Borrower at
least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Payment Agent pursuant to
paragraph (b) of this Section.

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period in US Dollars in amounts that will
not result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $100,000,000 or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Payment Agent of
such request by telephone (confirmed by Telecopy), not later than 12:00 noon,
New York City time, on the day of such proposed Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Payment Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Payment Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Payment Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Payment Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations

 

21



--------------------------------------------------------------------------------

of the Lenders), and the Payment Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Payment Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Payment Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Payment Agent; any such amounts received by the Payment
Agent shall be promptly remitted by the Payment Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Payment Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Designated Foreign Currency approved by
the applicable Issuing Bank, (i) for its own account or (ii) for its own account
and, jointly, for the account of any of its Subsidiaries (and in each case under
this clause (ii), the Borrower shall be considered the sole obligor under such
Letter of Credit for purposes of this Agreement notwithstanding any listing of
any Subsidiary as an account party or applicant with respect to such Letter of
Credit), in a form reasonably acceptable to the Payment Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
Except as to matters covered by agreements contained herein or otherwise
expressly agreed by the relevant Issuing Bank and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit. JPMCB and
each other Lender which has been designated as an Issuing Bank hereunder,
agrees, subject to the terms and conditions set forth herein, that it shall
issue Letters of Credit complying with the terms of this Agreement upon the
request of the Borrower in the manner contemplated by this Section. It is
understood and agreed that the Borrower shall be deemed to be a primary account
party under, and obligated in respect of, each Letter of Credit issued at the
request of the Borrower hereunder, notwithstanding the fact that a Subsidiary
may be listed as the account party in the Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit referred to in clause (ii) of the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of participation fees and other fees due hereunder to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses

 

22



--------------------------------------------------------------------------------

that might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be a joint account party in respect of any such Letter of
Credit).

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or Telecopy to the applicable Issuing Bank and the Payment Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,000,000,000, (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans shall not exceed
the total Commitments and (iii) the portion of the LC Exposure attributable to
Letters of Credit issued by the applicable Issuing Bank will not exceed the LC
Commitment of such Issuing Bank.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) or such longer period as may
be agreed to between the Borrower and the Issuing Bank and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Payment Agent, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage
(determined as of the time or times at which the Lenders are required to make
payments in respect of unreimbursed LC Disbursements under such Letter of Credit
pursuant to paragraph (e) below) of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason (or, if the currency of the applicable LC
Disbursement or

 

23



--------------------------------------------------------------------------------

reimbursement payment shall be a Designated Foreign Currency, an amount equal to
the US Dollar Equivalent thereof using the LC Exchange Rate in effect on the
applicable LC Participation Calculation Date). Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments or any fluctuation in currency
values, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank makes any LC Disbursement in respect of a
Letter of Credit, it shall promptly (and in any event on the date such LC
Disbursement is made) notify the Borrower thereof. The Borrower shall reimburse
such LC Disbursement by paying to the Payment Agent an amount equal to such LC
Disbursement by the following deadlines:

 

(i) if the Borrower receives such notice prior to 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, on the Business Day
immediately following the date of notice, or

 

(ii) if the Borrower receives such notice following 12:00 noon, New York City
time, not later than 12:00 noon, New York City time, two Business Days following
the day that the Borrower receives such notice.

 

Each such reimbursement shall be made in the currency of such LC Disbursement.
If such LC Disbursement is denominated in US Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to reimburse any LC Disbursement when due, (A) if such payment
relates to a Letter of Credit denominated in a Designated Foreign Currency,
automatically and with no further action required, the obligation of the
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the Payment
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Payment Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Payment Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Payment Agent of any payment from the Borrower
pursuant to this paragraph, the Payment Agent shall distribute such payment to
such Issuing Bank or, to the extent that Lenders have made payments

 

24



--------------------------------------------------------------------------------

pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in respect of any
Letter of Credit denominated in a currency other than US Dollars would subject
the Payment Agent, the applicable Issuing Bank or any Lender to any stamp duty,
ad valorem charge or other tax, expense or loss (including any loss resulting
from changes in currency exchange rates between the date of any LC Disbursement
and the date of any reimbursement payment in respect thereof), the Borrower
shall pay the amount of any such tax, expense or loss requested by the Payment
Agent or the relevant Issuing Bank or Lender, as applicable.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Payment Agent, the Lenders or the Issuing Banks, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank, an Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility

 

25



--------------------------------------------------------------------------------

for further investigation, regardless of any notice or information to the
contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Payment Agent and the Borrower by telephone (confirmed by Telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) in the
case of any LC Disbursement denominated in US Dollars and at all times following
the conversion to US Dollars of an LC Disbursement made in a Designated Foreign
Currency pursuant to paragraph (e) of this Section, at the rate per annum then
applicable to ABR Revolving Loans, and (ii) if such LC Disbursement is made in a
Designated Foreign Currency, at all times prior to its conversion to US Dollars
pursuant to paragraph (e) of this Section, at a rate per annum reasonably
determined by the applicable Issuing Bank to represent the cost to such Issuing
Bank of funding such LC Disbursement plus the Applicable Margin applicable to
Eurodollar Revolving Loans at such time; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Agent and the Lenders designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form reasonably satisfactory to the Borrower and the Payment Agent, shall set
forth the LC Commitment of such Lender and shall be executed by such Lender, the
Borrower and the Payment Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Lender in its capacity as an
Issuing Bank.

 

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Payment Agent (who will not
unreasonably refuse their consent thereto) and the successor Issuing Bank. Any
Issuing

 

26



--------------------------------------------------------------------------------

Bank so replaced shall continue to have the benefit of this Agreement in respect
of any Letters of Credit of that Issuing Bank which remain outstanding. The
Payment Agent shall notify the Lenders of any such replacement of an Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).

 

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Payment Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Payment Agent, in
the name of the Payment Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) amounts payable in respect of any Letter of
Credit or LC Disbursement shall be payable in the currency of such Letter of
Credit or LC Disbursement, except that LC Disbursements in a Designated Foreign
Currency in respect of which the Borrower’s reimbursement obligations have been
converted to obligations in US Dollars as provided in paragraph (e) above and
interest accrued thereon shall be payable in US Dollars and (ii) the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (i) or (j) of Article VII. Such deposit shall be
held by the Payment Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Payment Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Payment Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Payment Agent to reimburse each Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

(l) Issuing Bank Reports. Unless otherwise agreed by the Payment Agent, each
Issuing Bank shall report in writing to the Payment Agent (who shall promptly
provide notice to the Lenders of the contents thereof) (i) on or prior to each
Business Day on which such Issuing Bank issues, amends, renews or extends any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the currency and aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and

 

27



--------------------------------------------------------------------------------

whether the amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Payment Agent that
such increase is then permitted under this Agreement, (ii) on each Business Day
on which such Issuing Bank makes any LC Disbursement, the date, currency and
amount of such LC Disbursement, (iii) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the currency and amount of such
LC Disbursement and (iv) on any other Business Day, such other information as
the Payment Agent shall reasonably request as to the Letters of Credit issued by
such Issuing Bank.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Payment Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in Section
2.05. The Payment Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the Designated
Payment Account; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Payment Agent to the Issuing Bank.

 

(b) Unless the Payment Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Payment Agent such Lender’s share of such Borrowing, the Payment Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Payment Agent, then the applicable Lender and the Borrower severally agree
to pay to the Payment Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Payment
Agent, at the Federal Funds Effective Rate. If such Lender pays such amount to
the Payment Agent, then such amount shall constitute such Lender’s Loan included
in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.

 

28



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Payment Agent of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or Telecopy to the
Payment Agent of a written Interest Election Request in a form approved by the
Payment Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Payment
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Payment Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless

 

29



--------------------------------------------------------------------------------

repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.

 

(c) The Borrower shall notify the Payment Agent of any election to terminate or
reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Payment Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Payment Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

(d) The Borrower may from time to time, by written notice to the Payment Agent,
executed by the Borrower and one or more financial institutions (any such
financial institution referred to in this Section being called a “Prospective
Lender”), which may include any Lender, cause the Commitments of the Prospective
Lenders to be increased (or cause Commitments to be extended by the Prospective
Lenders, as the case may be) in an amount for each Prospective Lender set forth
in such notice; provided that (i) the amount of any such increase in the
aggregate Commitments shall be not less than $25,000,000, (ii) the aggregate
amount of increases in Commitments made pursuant to this Section shall not
exceed $500,000,000, (iii) each Prospective Lender, if not already a Lender
hereunder, shall be subject to the approval of the Payment Agent and each
Issuing Bank (which approval shall not be unreasonably withheld) and shall
execute all such documentation as the Payment Agent and the Borrower shall
specify to evidence the Commitment of such Prospective Lender and its status as
a Lender hereunder. Such notice shall set forth the date (the “Increase
Effective Date”) on which such increase is requested to become effective (which
shall not be less than 3 Business Days or more than 45 days after the date of
such notice). On the Increase Effective Date, (A) the aggregate principal amount
of the Loans outstanding (the “Initial Loans”) immediately prior to giving
effect to the commitment increase on the Increase Effective Date shall be deemed
to be repaid, (B) after the effectiveness of the commitment increase, the
Borrower shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in an aggregate

 

30



--------------------------------------------------------------------------------

principal amount equal to the aggregate principal amount of the Initial Loans
and of the types and for the Interest Periods specified in a Borrowing Request
delivered to the Payment Agent in accordance with Section 2.03, (C) each Lender
shall pay to the Payment Agent in same day funds an amount equal to the
difference, if positive, between (x) such Lender’s Applicable Percentage
(calculated after giving effect to the commitment increase) of the Subsequent
Borrowings and (y) such Lender’s Applicable Percentage (calculated without
giving effect to the commitment increase) of the Initial Loans, (D) after the
Payment Agent receives the funds specified in clause (C) above, the Payment
Agent shall pay to each Lender the portion of such funds that is equal to the
difference, if positive, between (1) such Lender’s Applicable Percentage
(calculated without giving effect to the commitment increase) of the Initial
Loans and (2) such Lender’s Applicable Percentage (calculated after giving
effect to the commitment increase) of the amount of the Subsequent Borrowings,
(E) each Lender (including each Prospective Lender) shall be deemed to hold its
Applicable Percentage of each Subsequent Borrowing (each calculated after giving
effect to the commitment increase) and (F) the Borrower shall pay each Lender
(other than any Prospective Lender that was not a Lender before giving effect to
the Commitment increase) any and all accrued but unpaid interest on the Initial
Loans. The deemed payments made pursuant to clause (A) above in respect of each
Eurodollar Loan shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
actually result therefrom. Notwithstanding the foregoing, no increase in the
Commitments (or in any Commitment of any Lender) or addition of a Prospective
Lender shall become effective under this Section unless, (A) on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied (without giving effect to the parenthetical in such paragraph
(a)) and the Payment Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Borrower, and (B) the
Payment Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered pursuant to Section 4.01 as
to the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Payment Agent for the account of each
Lender the then unpaid principal amount of each Revolving Loan on the Maturity
Date, (ii) to the Payment Agent for the account of each Lender the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth Business Day after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing or Competitive Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

31



--------------------------------------------------------------------------------

(c) The Payment Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Payment Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Payment Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably approved by the Payment Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay or repay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.

 

(b) In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the sum of the Commitments, the Borrower shall not later than
the next Business Day prepay Revolving Borrowings in an aggregate amount equal
to such excess, and in the event that after such prepayment of Borrowings any
such excess shall remain, the Borrower shall deposit cash in an amount equal to
such excess as collateral for the reimbursement obligations of the Borrower in
respect of Letters of Credit; provided that if such excess results from a change
in currency exchange rates, such prepayment and deposit shall be required to be
made not later than the fifth Business Day after the day on which the Payment
Agent shall have given the Borrower notice of such excess. Any cash so deposited
(and any cash previously deposited pursuant to this paragraph) with the Payment
Agent shall be held in an account over which the Payment Agent shall have sole
dominion and control, including exclusive rights of withdrawal. Other than any
interest earned on the investment of such deposits, which investment shall be
made in the discretion of the Payment Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Payment Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been

 

32



--------------------------------------------------------------------------------

reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding a majority of the LC Exposures), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
has provided cash collateral to secure the reimbursement obligations of the
Borrower in respect of Letters of Credit, then, so long as no Event of Default
shall exist, such cash collateral shall be released to the Borrower if so
requested by the Borrower at any time if and to the extent that, after giving
effect to such release, the aggregate amount of the Revolving Credit Exposures
would not exceed the aggregate amount of the Commitments.

 

(c) The Borrower shall notify the Payment Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by Telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment; provided that in the case of any prepayment required to be made
within one Business Day under paragraph (b) above the Borrower will give such
notice as soon as practicable. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Payment Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Payment Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the date of this Agreement to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable

 

33



--------------------------------------------------------------------------------

on demand. All facility fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Payment Agent for the account of each
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue on each day at the Applicable Rate that would be used
on such day to determine the interest rate applicable to Eurodollar Revolving
Loans, on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank, for its own
account, a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Bank on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, and (iii) to each Issuing
Bank, for its own account, such Issuing Bank’s standard fees (or such other fees
as may be agreed to by such Issuing Bank and the Borrower from time to time)
with respect to the amendment, renewal or extension of any Letter of Credit
issued by it or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Payment Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Payment Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Payment Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest

 

34



--------------------------------------------------------------------------------

Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a Eurodollar Competitive Loan, at the LIBO Rate for the Interest Period
in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Payment Agent, and such determination
shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Payment Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

 

(b) the Payment Agent is advised by the Required Lenders (or, in the case of a
Eurodollar Competitive Loan, the Lender that is required to make such Loan) that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest

 

35



--------------------------------------------------------------------------------

Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Payment Agent shall give notice thereof to the Borrower and the Lenders
by telephone or Telecopy as promptly as practicable thereafter and, until the
Payment Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii)
if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case by an amount deemed by that Lender or Issuing Bank in
good faith to be material, then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), in each case by an amount deemed by that Lender in good faith
to be material, then from time to time the Borrower will pay to such

 

36



--------------------------------------------------------------------------------

Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth the basis for the determination thereof, together with
supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(c) and is revoked in accordance therewith), (d)
the failure to borrow any Competitive Loan after accepting the Competitive Bid
to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each affected Lender for the loss, cost and
expense attributable to such event (which loss, cost or expense will not be
deemed to include lost profit). In the case of a Eurodollar Loan, such loss,
cost or expense to any

 

37



--------------------------------------------------------------------------------

Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate (without adding thereto the Applicable Rate or Margin) that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for US Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and setting forth
the basis for the determination thereof, together with supporting calculations,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. In determining such amount or amounts, such Lender shall act reasonably
and in good faith. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Payment Agent, each Lender and each Issuing
Bank, within 10 Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Payment Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower and setting forth the basis for the
determination thereof, by a Lender or an Issuing Bank, or by an Agent on its own
behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

 

38



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Payment Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of that portion of the
tax return reporting such payment or other evidence of such payment reasonably
satisfactory to the Payment Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Payment Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

 

(f) If the Payment Agent or a Lender determines that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Payment Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) within thirty days;
provided, that the Borrower, upon the request of the Payment Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Payment Agent or such Lender in the event such Agent or such
Lender is required to repay such refund to such Governmental Authority. This
Section shall not be construed to require the Payment Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Payment Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Payment Agent at its
offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be
made directly to the Persons entitled thereto. The Payment Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to

 

39



--------------------------------------------------------------------------------

the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in US Dollars except as expressly provided
herein.

 

(b) If at any time insufficient funds are received by and available to the
Payment Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Payment Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Payment Agent for the account of
the Lenders or the applicable Issuing Bank hereunder that the Borrower will not
make such payment, the Payment Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to

 

40



--------------------------------------------------------------------------------

repay to the Payment Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Payment Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Payment Agent in accordance with banking industry
rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Payment Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Payment Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Payment
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Payment Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.

 

41



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. The Borrower and each Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Significant Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing will not be reasonably likely to have a Material Adverse
Effect. The Borrower and each Restricted Subsidiary has all requisite power and
authority to carry on its business as now conducted and is duly qualified to
transact business in all jurisdictions where such qualification is necessary, in
each case except where the failure to have such authority, or to be so qualified
will not be reasonably likely to have a Material Adverse Effect.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and stockholder action. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate, or constitute a default
under, any provision of applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of the Restricted
Subsidiaries or any order of any Governmental Authority or any indenture, any
material agreement, instrument, judgment or order to which the Borrower or any
Restricted Subsidiary is a party or by which it or any of its material assets or
properties may be bound or affected which would be reasonably likely to have a
Material Adverse Effect.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2004, reported on by Deloitte & Touche LLP, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2005. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and, in the case of the statements referred to in clause
(ii) above, subject to year-end audit adjustments and the absence of footnotes.

 

42



--------------------------------------------------------------------------------

(b) Since December 31, 2004, there has been no event or condition that would be
reasonably likely to result in a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole.

 

SECTION 3.05. Properties. The Borrower and its Subsidiaries have sufficient
title to, or sufficient and valid interests in, their respective properties to
conduct their business as currently conducted, except where the failure to have
such title or interests will not be reasonably likely to result in a Material
Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

(b) The financial statements described in Section 3.04 provide certain
information regarding the current and potential obligations arising from various
consent decrees, cleanup and abatement orders, and current or potential
proceedings pertaining to actual or alleged soil and water contamination,
disposal of hazardous wastes, and other environmental matters related to
properties currently owned by the Borrower or its Restricted Subsidiaries,
previously owned properties, and other properties. Since December 31, 2004,
environmental matters have not caused any material adverse change in the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries from that shown by the financial statements prepared as of that
date.

 

(c) In the ordinary course of business, the ongoing operations of the Borrower
and its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Borrower, ongoing operations at the principal properties of the
Borrower and its Restricted Subsidiaries are currently being conducted in
substantial compliance with applicable Environmental Laws except to the extent
noncompliance would not be reasonably likely to result in material adverse
change in the consolidated financial condition of the Borrower and its
consolidated Subsidiaries.

 

SECTION 3.07. No Defaults. There are no Material Payment Defaults of the
Borrower and its Restricted Subsidiaries under Funded Debt Agreements, other
than Funded Debt Agreements governing an aggregate principal amount of Funded
Debt which is not in excess of $150,000,000.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

43



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not be
reasonably likely to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to any Plan which, in either case has
resulted or could result in the imposition of a material Lien or the posting of
a material bond or other material security under ERISA or the Code or (iii)
incurred any material liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

SECTION 3.11. Disclosure. All information furnished to the Payment Agent and the
Lenders in writing prior to the date hereof in connection with the Transactions
(including any formal presentation slides, and in each case as modified or
supplemented by other information furnished to the Payment Agent or the Lenders)
does not contain any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to any projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit (a) to refinance amounts outstanding under the
Existing Credit Agreement and (b) for general corporate purposes of the Borrower
and the Subsidiaries, including the repayment of commercial paper and the making
of acquisitions.

 

SECTION 3.13. Margin Stock. Neither the proceeds of any Loan nor any Letter of
Credit will be used in a manner that violates any provision of Regulation U or X
of the Board.

 

SECTION 3.14. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Payment Agent against the Borrower under this
Agreement will not be subordinate to, and will rank at least pari passu with,
the claims and rights of any other unsecured creditors of the Borrower (except
to the extent provided by bankruptcy, reorganization, insolvency, moratorium or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights and by general principles of equity).

 

44



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The “Effective Date” means the date the following
conditions have been satisfied (or waived in accordance with Section 10.02):

 

(a) The Payment Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Payment Agent (which may include
Telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b) The Payment Agent shall have received favorable written opinions (addressed
to the Payment Agent and the Lenders and dated the Effective Date) of (i)
Sheppard, Mullin, Richter & Hampton LLP, counsel for the Borrower, substantially
in the form of Exhibit B-1, and (ii) John Mullan, Esq., Secretary and Corporate
Vice President, substantially in the form of Exhibit B-2. The Borrower hereby
requests such counsel to deliver such opinions.

 

(c) The Payment Agent shall have received such documents and certificates as the
Payment Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
this Agreement or the Transactions, all in form and substance satisfactory to
the Payment Agent and its counsel.

 

(d) The Payment Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(e) The representations and warranties of the Borrower set forth in Article III
shall be true and correct in all material respects, and no Default shall have
occurred and be continuing.

 

(f) The Existing Credit Agreement shall be concurrently terminated and all
amounts outstanding or accrued thereunder shall have been paid.

 

The Payment Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding upon all parties hereto
and following such notice, none of the conditions set forth in this Section 4.01
shall be of further application.

 

45



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) The representations and warranties of the Borrower set forth in Article III
(other than Sections 3.04(b), 3.06, 3.09 and 3.10) shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Payment Agent for distribution to each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year,
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing as to such consolidated financial
statements;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year;

 

(c) within 105 days following the end of each fiscal year of the Borrower, and
within 60 days following the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred, (ii) setting forth

 

46



--------------------------------------------------------------------------------

reasonably detailed calculations demonstrating compliance with Section 6.03 as
of the date of the consolidated balance sheet of the Borrower included in such
financial statements and (iii) setting forth a reasonably detailed calculation
of the aggregate combined assets of all Unrestricted Subsidiaries as of the date
of the consolidated balance sheet of the Borrower included in such financial
statements;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(e) promptly after S&P, Moody’s or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f) promptly following any request therefor, subject to restrictions imposed by
any Governmental Authority, such other existing information regarding the
business and financial condition of the Borrower and its Subsidiaries as any
Lender may request through the Payment Agent.

 

Information required to be delivered pursuant to paragraphs (a), (b) or (d) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
delivered to the Payment Agent in a format which is suitable for posting by the
Payment Agent on an IntraLinks or similar site to which the Lenders have been
granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov (and the Borrower shall endeavor to
deliver or cause to be delivered to the Payment Agent a confirming electronic
correspondence providing notice of such availability, provided that the failure
to deliver such confirming electronic correspondence shall not constitute a
default hereunder); provided that the Borrower shall deliver paper copies of
such information to any Lender that requests such delivery. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Payment Agent.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Payment Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default; and

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary that is reasonably likely to result in a Material
Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

47



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.02. Nothing herein contained shall prevent the termination of the business or
existence of any Subsidiary which in the judgment of the Borrower is no longer
necessary or desirable, a merger or consolidation of a Subsidiary into or with
the Borrower (if the Borrower is the surviving corporation) or any Restricted
Subsidiary, the sale of any Subsidiary if in the judgment of the Borrower such
sale is in the interest of the Borrower, or any merger, consolidation or
transfer of assets not prohibited by Section 6.02, so long as immediately after
giving effect to any such transaction, no Default shall have occurred and be
continuing.

 

SECTION 5.04. Payment of Obligations. The Borrower will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such Tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

 

SECTION 5.05. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self-insurance.

 

SECTION 5.06. Inspection Rights. The Borrower will, and will cause each of the
Subsidiaries to, permit any representatives designated by the Payment Agent or
any Lender, upon reasonable prior notice and subject to restrictions imposed by
any Governmental Authority and customer confidentiality agreements, and during
normal business hours, to visit and inspect its major properties and to examine
its books and records, all at such reasonable times and as often as reasonably
requested, provided that the exercise of rights under this Section shall not
unreasonably interfere with the business of the Borrower and its Subsidiaries.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
lawful orders of any Governmental Authority applicable to it or its property,
except

 

48



--------------------------------------------------------------------------------

where the failure to do so, individually or in the aggregate, would not be
reasonably likely to result in a Material Adverse Effect.

 

SECTION 5.08. Incorporation by Reference. If and for so long as any Capital
Markets Agreement evidencing or governing Capital Markets Debt in respect of
which the Borrower or any Person which is then a Guarantor is the primary
obligor or a guarantor contains any covenant limiting Indebtedness of
Subsidiaries (other than any financial ratio covenant limiting consolidated
Indebtedness of the Borrower and not limiting Indebtedness of Subsidiaries to a
greater extent than Indebtedness of the Borrower), such covenant shall
automatically be, and hereby is, incorporated by reference into this Article V
in its entirety as in effect from time to time, mutatis mutandis, with the same
effect as if set forth in full herein (and subject to any applicable periods of
grace or cure which are applied thereto in the relevant Capital Markets
Agreement), with the defined terms used therein, including defined terms used in
other defined terms, having the meanings assigned to them in such Capital
Markets Agreement, but with references in such covenant or in the definitions
employed therein to such Capital Markets Agreement being deemed references to
this Agreement, references to the indebtedness under such Capital Markets
Agreement being deemed references to the Obligations and references to holders
of such Capital Markets Debt being deemed references to the Lenders. As of the
Effective Date, the only Capital Markets Agreement containing terms incorporated
herein by this Section is the Indenture, dated as of October 15, 1994, between
the Northrop Grumman Corporation (now known as Northrop Grumman Systems
Corporation) and The Chase Manhattan Bank (National Association), as Trustee (to
whom JPMCB is successor trustee). If any Capital Markets Agreement containing a
covenant incorporated herein by the preceding sentence shall terminate, or if no
Capital Markets Debt shall be outstanding thereunder, then such covenant shall
be deemed no longer to be incorporated herein (unless Capital Markets Debt shall
again be outstanding under such Capital Markets Agreement, in which case such
covenant shall again be incorporated by reference herein).

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a) Permitted Encumbrances;

 

49



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;

 

(c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary, whether or not any Indebtedness secured by such Liens is assumed by
the Borrower or any Restricted Subsidiary;

 

(d) Liens securing Indebtedness of a Restricted Subsidiary owing to the Borrower
or another Restricted Subsidiary;

 

(e) Liens on assets existing at the time of acquisition of such assets by the
Borrower or a Restricted Subsidiary, or Liens to secure the payment of all or
any part of the purchase price of assets upon the acquisition of such assets by
the Borrower or a Restricted Subsidiary or to secure any Indebtedness incurred
or guaranteed by the Borrower or a Restricted Subsidiary prior to, at the time
of, or within one year after the later of the acquisition, completion of
construction (including any improvements on an existing asset) or commencement
of full operation of such asset, which Indebtedness is incurred or guaranteed
for the purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon, and which Indebtedness may be in the form
of obligations incurred in connection with industrial revenue bonds or similar
financings and letters of credit, bank guarantees, surety bonds or similar
contingent liability instruments issued in connection therewith; provided,
however, that in the case of any such acquisition, construction or improvement,
the Lien shall not apply to any asset theretofore owned by the Borrower or a
Restricted Subsidiary, other than, in the case of any such construction or
improvement, any theretofore unimproved real property on which the property so
constructed or the improvement made is located;

 

(f) Liens created in favor of the United States of America or any department or
agency thereof or any other contracting party or customer in connection with
advance or progress payments or similar forms of vendor financing or incentive
arrangements;

 

(g) Liens arising by operation of law in favor of any lender to the Borrower or
any Restricted Subsidiary constituting a banker’s lien or right of offset in
moneys of the Borrower or a Restricted Subsidiary deposited with such lender in
the ordinary course of business;

 

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, obligations in respect of letters of credit, bank guarantees, surety
bonds or similar contingent liability instruments, incurred in the ordinary
course of business;

 

50



--------------------------------------------------------------------------------

(i) Liens securing the Obligations and Liens securing the Obligations and any
other Indebtedness of the Borrower and its Subsidiaries on an equal and ratable
basis;

 

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement, and that such extension, renewal or
replacement shall be limited to all or part of the assets which were the subject
of the Lien so extended, renewed or replaced (plus improvements and construction
on such assets); and

 

(k) other Liens securing Indebtedness; provided that the aggregate principal
amount of all Indebtedness of the Borrower and the Subsidiaries that is secured
by Liens permitted by this clause (k) shall not exceed at any time the greater
of (i) 7.5% of Shareholders’ Equity as of the end of the most recently completed
fiscal quarter and (ii) $1,000,000,000.

 

SECTION 6.02. Fundamental Changes. The Borrower will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless (i) the Borrower or another
solvent corporation that is incorporated under the laws of the United States,
any state thereof or the District of Columbia is the surviving corporation of
any such consolidation or merger or is the Person that acquires by conveyance or
transfer the properties and assets of the Borrower substantially as an entirety;
(ii) if a Person other than the Borrower is the surviving corporation as
described in clause (i) above or is the Person that acquires the property and
assets of the Borrower substantially as an entirety, it shall expressly assume
the performance of every covenant of this Agreement on the part of the Borrower
to be performed or observed; (iii) immediately after giving effect to such
transaction, no Default shall have occurred and be continuing; and (iv) if the
Borrower is not the surviving corporation, the Borrower shall deliver to the
Payment Agent a certificate of a Financial Officer and an opinion of its General
Counsel, each stating that such transaction complies with this Section and that
all conditions precedent herein provided for relating to such transaction have
been complied with.

 

SECTION 6.03. Consolidated Debt to Capitalization Ratio. The Borrower will not
permit the ratio of (i) Consolidated Debt to (ii) the sum of Consolidated Debt
and Shareholders’ Equity as of the last day of any fiscal quarter to exceed
65.0%.

 

51



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of 5 days;

 

(c) the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Payment Agent any other amount (other
than an amount referred to in clause (a) or (b) of this Article) payable under
this Agreement;

 

(d) any representation or warranty made by the Borrower or any Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Payment Agent at the request of the Required Lenders;

 

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;

 

(f) the Borrower shall fail to perform any covenant or agreement incorporated by
reference by Section 5.08 within the period of grace or cure (if any) provided
by the Capital Markets Agreement from which the applicable covenant or agreement
is incorporated;

 

(g) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b), (c),
(e) or (f) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Payment Agent to the
Borrower (which notice will be given at the request of the Required Lenders);

 

(h) Funded Debt in an aggregate principal amount which is in excess of
$150,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $150,000,000 shall become due by its
terms and shall not be paid and, in any case aforesaid in this clause (h),
corrective action satisfactory to the Required Lenders shall not be taken within
5 days after written notice of the situation shall have been given to the
Borrower by the Payment Agent at the request of the Required Lenders);

 

(i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign

 

52



--------------------------------------------------------------------------------

bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;

 

(j) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any case or other
proceeding described in clause (i) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) admit in writing its inability to pay its
debts as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize any of the foregoing;

 

(k) (i) a final judgment for the payment of money in excess of $150,000,000,
excluding (A) any amounts covered by insurance as to which the insurance company
shall have acknowledged coverage so long as such insurance company is not a
captive insurance subsidiary of the Borrower and (B) the amount of any judgment
against a Significant Subsidiary that exceeds the fair market value of the
assets of such Significant Subsidiary (but only if neither the Borrower nor any
other Significant Subsidiary is directly or contingently liable therefor), shall
have been entered against the Borrower or any Significant Subsidiary and (ii)
the Borrower or such Significant Subsidiary shall not satisfy the same within 60
days, or cause execution thereon to be stayed within 60 days, and such failure
to satisfy or stay such judgment shall remain unremedied for 5 days after notice
thereof shall be given to the Borrower by the Payment Agent at the request of
the Required Lenders;

 

(l) (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $150,000,000 or (ii)
the imposition of withdrawal liability to a Multiemployer Plan involving a
current payment obligation in excess of $150,000,000, which, in either case,
results in an immediately due legal liability in excess of $150,000,000 which
has not been satisfied within 60 days and such failure to satisfy is unremedied
for 5 days after notice thereof shall have been given to the Borrower by the
Payment Agent at the request of the Required Lenders;

 

(m) the guarantee of any Guarantor under Article IX shall not be (or shall be
asserted by any Loan Party not to be) valid or in full force and effect except
in connection with a termination of such guarantee in accordance with Section
9.02 or Section 10.13; or

 

53



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Payment Agent shall, if requested by
the Required Lenders, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Nothing in this Agreement
shall constitute a waiver of any rights or remedies the Lenders may otherwise
have, including setoff rights.

 

ARTICLE VIII

 

The Payment Agent

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Payment Agent as its agent and authorizes the Payment Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Payment Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Payment Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Payment Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Payment Agent hereunder.

 

The Payment Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Payment Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Payment Agent shall not have

 

54



--------------------------------------------------------------------------------

any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Payment Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth herein, the Payment Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Payment Agent or any of its Affiliates in
any capacity. The Payment Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. The Payment Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Payment Agent by the Borrower or a Lender, and the Payment Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Payment Agent.

 

The Payment Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Payment Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. The Payment Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

The Payment Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Payment Agent.
The Payment Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Payment Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Payment Agent.

 

Subject to the appointment and acceptance of a successor Payment Agent as
provided in this paragraph, the Payment Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If

 

55



--------------------------------------------------------------------------------

no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Payment Agent gives
notice of its resignation, then the retiring Payment Agent may (in consultation
with, and (unless an Event of Default of the types described in paragraph (i) or
(j) of Article VII has occurred and is continuing with respect to the Borrower)
with the consent of the Borrower, which consent may not be unreasonably
withheld), on behalf of the Lenders and the Issuing Banks, appoint a successor
Payment Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as Payment
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Payment Agent, and the retiring Payment Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Payment Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Payment Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring Payment
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Payment Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Payment Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Payment Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

It is agreed that the Administrative Agents, Syndication Agent, Documentation
Agents, Co-Documentation Agents, Lead Arranger and Sole Bookrunner shall, in
their capacities as such, have no duties or responsibilities under this
Agreement or liability in connection with this Agreement. None of the
Administrative Agents, Syndication Agent, Documentation Agents, Co-Documentation
Agents, Lead Arranger and Sole Bookrunner, in their capacities as such, has or
is deemed to have any fiduciary relationship with any Lender.

 

ARTICLE IX

 

Guarantee

 

SECTION 9.01. Guarantee. In order to induce the Lenders to extend credit to the
Borrower hereunder, each Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee

 

56



--------------------------------------------------------------------------------

hereunder notwithstanding any such extension or renewal of any Obligation. This
guarantee is subject to release in the manner described in Section 9.02.

 

Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Guarantor hereunder shall not be affected by (a) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement or otherwise; (b) any extension
or renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, the Obligations or any of the terms or
provisions of this Agreement; (d) the failure or delay of any Lender to exercise
any right or remedy against any other guarantor of the Obligations; (e) the
failure of any Lender to assert any claim or demand or to enforce any remedy
under this Agreement or any other agreement or instrument; (f) any default,
failure or delay, wilful or otherwise, in the performance of the Obligations; or
(g) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity or which would
impair or eliminate any right of any Guarantor to subrogation.

 

Each Guarantor further agrees that its guarantee hereunder constitutes a promise
of payment when due, subject to applicable periods of grace (whether or not any
bankruptcy or similar proceeding shall have stayed the accrual or collection of
any of the Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
Lender, the Payment Agent or any Issuing Bank to any balance of any deposit
account or credit on the books of any Lender, the Payment Agent or any Issuing
Bank in favor of the Borrower or any Subsidiary or any other Person.

 

The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

 

Each Guarantor further agrees that its obligations hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender upon the bankruptcy or reorganization of the Borrower or
otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Lender, the Payment Agent or any Issuing Bank may have at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will, upon receipt of written demand by the Payment Agent,
forthwith pay, or cause to be paid, to the Payment Agent, for distribution to
the Lenders, the Payment Agent or the Issuing Banks, as appropriate, in cash an
amount equal the unpaid principal amount of such Obligation.

 

57



--------------------------------------------------------------------------------

Upon payment in full by a Guarantor of any Obligation of the Borrower, each
Lender shall, in a reasonable manner, assign to such Guarantor, as applicable,
the amount of such Obligation owed to such Lender and so paid, such assignment
to be pro tanto to the extent to which the Obligation in question was discharged
by such Guarantor or make such disposition thereof as such Guarantor shall
direct (all without recourse to any Lender and without any representation or
warranty by any Lender). Upon payment by a Guarantor of any sums as provided
above, all rights of such Guarantor against the Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by the Borrower to the Lenders.

 

SECTION 9.02. Release of Guarantee. Notwithstanding anything in this Agreement
to the contrary, in the event that at any time (a) a Guarantor has no Capital
Markets Debt outstanding, and (b) no other Capital Markets Debt of the Borrower
or any Significant Subsidiary is guaranteed or is required to be guaranteed by
such Guarantor, the guarantee of such Guarantor under this Article IX shall be
automatically released (it being understood that such release may occur
concurrently with any repayment of Capital Markets Debt or release of a
guarantee of other Capital Markets Debt that results in the conditions set forth
in the preceding clauses (a) and (b) being satisfied). The Guarantors may also
be released from the guarantee set forth in Section 9.01 in the manner described
in Section 10.13. Any release of a Guarantor pursuant to this Section 9.02 or
Section 10.13 shall be irrevocable. The Payment Agent shall promptly confirm in
writing any release of a Guarantor pursuant to this Section or Section 10.13
upon the request of the Borrower.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Telecopy, as follows:

 

(i) if to the Borrower, to it at Northrop Grumman Corporation, 1840 Century Park
East, Los Angeles, CA 90067-2199, Attention of Assistant Treasurer (Telecopy No.
(310) 201-3088);

 

(ii) if to the Payment Agent to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention of
Loan Services (Telecopy No. (713) 750 - 2938), with a copy to

 

58



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, NY 10017, Attention of
Richard Smith (Telecopy No. (212)270-5100);

 

(iii) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Attention
of Loan Services (Telecopy No. (713) 750 - 2938); and

 

(iv) if to any other Lender or Issuing Bank, to it at its address (or Telecopy
number) set forth in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Payment Agent; provided that the foregoing shall not apply to notices pursuant
to Article II unless otherwise agreed by the Payment Agent and the applicable
Lender. The Payment Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c) Any party hereto may change its address or Telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

(d) Each Lender is responsible for providing prompt notice to the Payment Agent
of any changes to the information set forth in its Administrative Questionnaire.

 

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the Payment
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Payment
Agent, the Issuing Banks and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Payment Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

 

(b) Except as set forth in paragraph (c) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Payment Agent with the consent of the
Required

 

59



--------------------------------------------------------------------------------

Lenders or, with respect to any waiver, amendment or modification of Article IX
hereof, by the Loan Parties and the Payment Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender or (vi) release the Guarantors from their respective obligations
under Article IX (other than as provided for in Section 9.02 or Section 10.13),
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Payment Agent, any Issuing Bank or the Swingline Lender hereunder without the
prior written consent of the Payment Agent, such Issuing Bank or the Swingline
Lender, as the case may be.

 

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 10.02(c) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Payment Agent is not a Non-Consenting Lender, at the Borrower’s
request, any assignee identified by the Borrower (with the consent of such
assignee) that is acceptable to the Payment Agent (and that is not a
Non-Consenting Lender) shall have the right, with the Payment Agent’s consent,
to purchase from such Non-Consenting Lender, and such Non-Consenting Lender
agrees that it shall, upon the Borrower’s request, sell and assign to such
assignee, at no expense to such Non-Consenting Lender (including with respect to
any processing and recordation fees that may be applicable pursuant to Section
10.04(b)(ii)), all the Commitments and Revolving Credit Exposure of such
Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and funded participations in Swingline Loans and unreimbursed
LC Disbursements) held by such Non-Consenting Lender and all accrued interest,
accrued fees and other amounts with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 10.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Payment

 

60



--------------------------------------------------------------------------------

Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Payment Agent, in connection with (A) the
primary syndication of the credit facilities provided for herein through the
Effective Date and (B) the preparation and administration of this Agreement and
any amendments, modifications or waivers of the provisions hereof, in each case
whether or not the Transactions are consummated, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Payment Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Payment Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights
under or in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

(b) The Borrower shall indemnify the Payment Agent, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (other
than Excluded Taxes), including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
arrangement and the syndication of the credit facilities provided for herein,
the execution and delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and regardless of whether such matter is
initiated by a third party or by the Borrower or any Affiliate thereof; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses shall have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
its Affiliates, officers, directors, employees, advisors or agents.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Payment Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Payment Agent, such Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, shall have been
incurred by or asserted against the Payment Agent, such Issuing Bank or the
Swingline Lender in its capacity as such.

 

61



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor, together with reasonable detail and supporting documentation.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section (and any attempted assignment or transfer not in compliance
with the terms of this Section shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit)), Participants (but only to the extent expressly provided for
in paragraph (c) of this Section) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Payment Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further, that the Borrower, in determining whether to give such consent, may
reasonably consider, without limitation, the financial capability, the financial
rating and location of a proposed assignee and any prior business relationships
between the Borrower and a proposed assignee, provided that such determination
shall be made by the Borrower in good faith and after consideration of all
relevant factors; and

 

(B) the Payment Agent; provided that no consent of the Payment Agent shall be
required for an assignment of a Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment.

 

62



--------------------------------------------------------------------------------

(ii) Each Assignment shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Payment
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Payment Agent otherwise consent; provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

 

(C) the parties to each assignment shall execute and deliver to the Payment
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;

 

(D) the assignee, if it is not already a Lender, shall deliver to the Payment
Agent an Administrative Questionnaire; and

 

(E) the assignee shall have executed and delivered to the Payment Agent and to
the Borrower a Confidentiality Agreement.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Payment Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
and Confidentiality Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from

 

63



--------------------------------------------------------------------------------

time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Payment Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and (unless the assignee is already a Lender) a Confidentiality
Agreement, the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Payment Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower, the Payment Agent,
any Issuing Bank or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it) in compliance with this Section 10.04;
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Payment
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant, and (D) such Lender shall not provide any information to the
Participant concerning the Borrower and its Subsidiaries, the disclosure of
which would be prohibited by Section 10.11, unless the Participant has executed
a Confidentiality Agreement and delivered a copy thereof to the Borrower and the
Payment Agent and the Borrower has expressly consented to the delivery of
confidential information to such Participant. Subject to paragraph (c) (ii) of
this Section, the Borrower agrees that each Lender shall be entitled to make a
claim against the Borrower on behalf of any Participant to whom it has sold
participations for the benefits of Sections 2.15, 2.16 and 2.17.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A

 

64



--------------------------------------------------------------------------------

Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Payment
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions, the repayment of the Loans, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Payment Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Payment Agent and when the Payment Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by Telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

65



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 10.08. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right of any party to bring any
action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

(c) Each of the parties to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 10.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES

 

66



--------------------------------------------------------------------------------

THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.11. Confidentiality. Each of the Payment Agent, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (collectively, the “Representatives”) (it being
understood that any Representative to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms of this Section), (b)
to the extent requested by any regulatory or self-regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to a Confidentiality Agreement executed in favor of the Borrower, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) designated by the Loan
Parties to any swap or derivative transaction relating to the Borrower and its
obligations, provided such actual or prospective assignee, Participant or
counterparty first executes and delivers to the Borrower a Confidentiality
Agreement, (g) with the written consent of the Borrower acting through a
Financial Officer or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Payment Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower, provided that the
Payment Agent, the applicable Lender or the applicable Issuing Bank shall, in
connection with any disclosure pursuant to clause (b) or (c) above (other than
disclosure made in the course of a bank examination), give to the Borrower any
notice that it is not prohibited from providing of the requirement of such
disclosure. Each of the Payment Agent, the Issuing Banks and the Lenders agrees
that it shall be responsible for any breach of this Section that results from
the actions or omissions of its Representatives. For the purposes of this
Section. “Information” means all information received from the Borrower relating
to the Borrower, its Subsidiaries or their respective businesses, other than any
such information that is available to the Payment Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrower.

 

SECTION 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the

 

67



--------------------------------------------------------------------------------

“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 10.13. Release of Guarantees. In the event of a disposition of all the
capital stock in a Guarantor to a Person other than the Borrower or a Subsidiary
in a transaction not prohibited by any covenant contained in this Agreement, the
Payment Agent is hereby directed and authorized to take such action and to
execute such documents as the Borrower may reasonably request, at the Borrower’s
sole expense, to evidence or effect the release of any guarantee by such
Guarantor under this Agreement.

 

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 10.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

SECTION 10.15. USA Patriot Act Notice. Each Lender and the Payment Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Payment Agent, as applicable, to identify the Borrower
in accordance with the Act.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORTHROP GRUMMAN CORPORATION, as Borrower, by    

Name:

   

Title:

   

 

NORTHROP GRUMMAN SYSTEMS CORPORATION, as Guarantor, by    

Name:

   

Title:

   

 

NORTHROP GRUMMAN SPACE & MISSION SYSTEMS CORP., as Guarantor, by    

Name:

   

Title:

   

 

JPMORGAN CHASE BANK, N.A., individually and as Payment Agent, by    

Name:

   

Title:

   

 

69



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE

TO THE NORTHROP GRUMMAN

CORPORATION CREDIT AGREEMENT

 

Name of Institution:          by        

Name:

       

Title:

        by        

Name:

       

Title:

   

 

70